Garrison, J.
(concurring). I 'have not been able to see how one agent of a bank could confer general authority upon another agent of the bank to transfer the property or credits of the bank to the latter’s individual creditors in payment of' his personal debts. If express authority to this effect had been shown, it would not, in my judgment, have altered the case. Hence, of course, I do not consider that it was error to refuse to permit the jury to determine whether or not there was implied authority to the same end. For this reason I shall vote to affirm the judgment of the trial court. I concur in the view of Mr. Justice Fort that there was no-proof of ratification of this particular transaction.